Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 17-20, drawn to the withdrawn methods claims, are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a system for controlling turbulence of fluid flowing past a window comprising: an imaging device compartment defining an interior and an exterior separated by a downward facing window, wherein the downward facing window encloses at least a portion of the interior, and wherein the window is flush with the exterior surface of the compartment; and an imaging device within the interior of the compartment; wherein the exterior includes at least one turbulator on a side upstream of the downward facing window position to induce turbulence over the entirety of a boundary layer of the fluid flowing past the downward facing window for even heat transfer between the fluid and the downward facing window.
The best prior art of record is Langford (CA 2,728,011) which does teach a system for controlling turbulence of fluid flowing past a window comprising: an imaging device compartment defining an interior and an exterior separated by a window, wherein the window encloses at least a portion of the interior, and wherein the window is flush with the exterior surface of the compartment; wherein the 
Another prior art of record is Zerweckh et al. (PGPub #2015/0251745) which does teach a system for controlling turbulence of fluid flowing past a window comprising: an imaging device compartment defining an interior and an exterior separated by a downward facing window, wherein the downward facing window encloses at least a portion of the interior, and an imaging device within the interior of the compartment; but does not teach that the window is flush with the exterior surface of the compartment; the exterior includes at least one turbulator on a side upstream of the downward facing window position to induce turbulence over the entirety of a boundary layer of the fluid flowing past the downward facing window for even heat transfer between the fluid and the downward facing window.  However, it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to the window flush with the exterior surface because the imaging device is designed to move which it could not do if it was flush to the exterior surface, additionally the system of Zerweckh works by removing the turbulent layer and providing laminar flow over the window which is the opposite of providing turbulators to generate turbulence.
Another prior art of record is Rubin (H324) which does teach a system for controlling turbulence of fluid flowing past an opening comprising: an imaging device compartment defining an interior and an exterior separated by an opening, wherein the opening encloses at least a portion of the interior, and 
Another prior art of record is Cenciotti (https://theaviationist.com/2015/09/17/u-2-new-camera-underneath-nose/) which does teach a system for controlling turbulence of fluid flowing past a window comprising: an imaging device compartment defining an interior and an exterior separated by a downward facing window, wherein the downward facing window encloses at least a portion of the interior, and an imaging device within the interior of the compartment, but does not teach wherein the window is flush with the exterior surface of the compartment; and wherein the exterior includes at least one turbulator on a side upstream of the downward facing window position to induce turbulence over the entirety of a boundary layer of the fluid flowing past the downward facing window for even heat transfer between the fluid and the downward facing window.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the downward facing window flush with the exterior surface and have at least one turbulator upstream of the window because there is no obvious motivation to make either of these changes given the dearth of information included in the article about the details of the aircraft due to the nature of the aircraft and the manufacturer.  It would not be reasonable to say that the seemingly intentional gap between the 
Claims 2-12, and 14-16 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647